Exhibit 10.1

AMENDMENT OF SECURITIES PURCHASE AGREEMENT

This Amendment of Securities Purchase Agreement (this “Amendment”) is dated as
of September 23, 2008. It amends the Securities Purchase Agreement (the
“Agreement”) dated as of September 15, 2008, between Cell Therapeutics, Inc. and
Enable Growth Partners LP.

1. In order to correct a clerical error, the definition of in Section 1.1 of the
Agreement is amended to read in full as follows:

“B Convertible Notes” means the Series B 10% Convertible Senior Notes of the
Company to be issued under a Trust Indenture between the Company and US Bank
National Association as Trustee, and of like tenor as the Convertible Notes
except for the issuance date being the Option Closing Date and the maturity date
being the fourth anniversary of the Option Closing Date.

2. Except as expressly provided in this Amendment, the Agreement remains
unchanged and in full force and effect.

 

CELL THERAPEUTICS, INC. By:   /s/ James A. Bianco, M.D.   Name: James A. Bianco,
M.D.   Title: Chief Executive Officer

 

ENABLE GROWTH PARTNERS LP By:   /s/ Brendan O’Neil   Name: Brendan O’Neil  
Title: President and Chief Investment Officer

 

ENABLE OPPORTUNITY PARTNERS LP By:   /s/ Brendan O’Neil   Name: Brendan O’Neil  
Title: President and Chief Investment Officer

 

PIERCE DIVERSIFIED MASTER STRATEGY FUND LLC, ENA By:   /s/ Brendan O’Neil  
Name: Brendan O’Neil   Title: President and Chief Investment Officer